Citation Nr: 1117898	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-48 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for gastroesophageal reflux.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty in the United States Air Force from February 1985 to December 1995.  He was a member of the National Guard from December 1995 to August 1999.  He again served on active duty in the United States Air Force from August 1999 to February 2008.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, inter alia, denied service connection for acid reflux with a hiatal hernia and irritable bowel syndrome.

In March 2010, the appellant testified at a Board videoconference hearing.  At his hearing, the appellant clarified that he was seeking service connection for gastroesophageal reflux only, not a hiatal hernia.  The Board has therefore recharacterized the issue as set forth on the cover page of this decision.  

Additionally, the appellant indicated that he wished to withdraw his appeal with respect to the claim of entitlement to service connection for irritable bowel syndrome.  Accordingly, the Board finds that such issue is no longer within its jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease); see also 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010) (setting forth criteria for withdrawal of an appeal).



FINDING OF FACT

The appellant's gastroesophageal reflux had its inception during active service.  



CONCLUSION OF LAW

Gastroesophageal reflux was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

Service treatment records corresponding to the appellant's first period of active duty show that he was treated for an episode of acute viral gastroenteritis in January 1991.  Records are otherwise entirely negative for pertinent gastrointestinal complaints or abnormalities, including gastroesophageal reflux.  

Treatment records corresponding to the period in which the appellant was a member of the National Guard show that in December 1998, he experienced an episode of dysphagia, prompting a visit to a civilian emergency room.  On examination, he reported that he had been unable to swallow liquids after attempting to eat a sandwich.  A gastroscope revealed a foreign object (meat) in the lower esophagus which was extracted.  It then became apparent that the appellant had a moderate Schatzki's ring.  There was also a 2 centimeter hiatus hernia, but the gastric mucosa was otherwise normal.  The duodenal bulb was also normal.  In January 1999, the appellant was referred to a private gastroenterologist for an esophagogastroduodenoscopy (EGD).  The procedure confirmed the Schatzki's ring which was dilated without complications.  Also noted was a 3 centimeter hiatus hernia.  Mucosa was again determined to be normal.  

Later that month, the appellant was examined by a military physician to determine his fitness to return to flight status as a member of the National Guard.  At that time, it was noted that in December 1998, he had been seen in the emergency room with an episode of dysphagia and chest pain.  The military physician noted that an EGD had been performed earlier that month and had revealed a lower esophageal ring which was dilated without complications.  He noted that the appellant had no history of reflux symptoms nor had any signs of reflux been found on EGD.  The appellant's military physician indicated that after reviewing records from the appellant's private physician, it was his judgment that this single episode which had been successfully corrected without complication did not require a waiver and the appellant was returned to flying status.  

Records corresponding to the appellant's second period of active service show that in November 2002, he underwent EGD for surveillance of his Schatzki's ring.  His symptoms included a history of occasional minimal heartburn related to diet.  He denied significant dysphagia.  The study revealed a stricture in the distal esophagus which was dilated.  Also noted was a hiatal hernia.  The surgical pathology report noted moderate to severe chronic active esophagogastritis with marked reactive and degenerative change consistent with reflux.

In a November 2002 aeromedical summary, the appellant's flight surgeon noted that the appellant had a history of a Schatzki's ring with food obstruction in December 1998 which had been treated with dilation.  He had been asymptomatic since that time.  He noted that the appellant had been reevaluated by a gastroenterologist in November 2002 and findings included changes consistent with mild reflux.  He was started on Prilosec and he had remained symptoms free since that time with no side effects from the medication.  The appellant was returned to flight status.  

Subsequent service treatment records show that the appellant continued to experience esophageal reflux for which he was prescribed daily medication, including Prilosec or omeprazole.  The appellant reported that the medication was working well without side effects.  

In November 2007, in connection his separation from active service, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including acid reflux.

In December 2007, the appellant underwent VA medical examination.  The examiner noted that the appellant had a history of emergency treatment in December 1998 for a "food sticking sensation" in his lower esophagus.  He noted that an esophagogastroduodenoscopy was performed in January 1999 and showed a Schatski's ring which was dilated.  The examiner noted that at that time, there was no documented evidence of reflux, although a hiatal hernia was present.  He noted that subsequent records showed that at a follow-up esophagogastroduodenoscopy in November 2002, the appellant had a stricture in the distal esophagus as well as mild reflux.  He was again treated with dilation.  The examiner noted that the appellant had been on a daily Proton pump inhibitor since 2002 which had alleviated his frequent heartburn symptoms.  The appellant reported that if he missed his medications, however, he would develop epigastric heartburn.  The appellant reported that in addition to his medication regimen, he had adjusted his diet to avoid caffeine and spicy foods.  Otherwise, however, he experienced no effects related to acid reflux.  After examining the appellant and reviewing his claims folder, the examiner diagnosed the appellant as having gastroesophageal reflux and Schatski's ring.  

At a March 2010 Board videoconference hearing, the appellant testified that while he was a member of the National Guard, he went to the emergency room after he experienced a food obstruction.  He indicated that it was dislodged and he was referred to a civilian doctor for a follow-up endoscopy the following week.  The appellant testified that the procedure revealed a scar tissue ring in his esophagus and a hiatal hernia.  The ring was treated with a balloon dilation.  The appellant explained that the next month, in January 1999, he was examined for flight status with the National Guard.  He noted that records of that visit specifically note that there had been no signs of reflux on EGD and that the ring was successfully treated with no complications.  He noted that his military physician had concluded that this was a single episode which had been successfully treated.  The appellant explained that he was not trying to claim service connection for a hiatal hernia as that condition had clearly manifested during a period of inactive service.  He indicated, however, that his gastroesophageal reflux had not manifest until his active duty and had continued since that time.  He testified that he remained under treatment for gastroesophageal reflux.  


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).

The term "active military, naval, or air service" includes "active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The appellant seeks service connection for gastroesophageal reflux, which he contends had its inception during his second period of active service.  

As set forth above, the appellant's service treatment records clearly document that his gastroesophageal reflux was first identified during his second period of active duty.  Indeed, the EGD performed in January 1999, during a period of inactive service, confirmed that the appellant's gastric mucosa had been normal at that time, with no indication or signs of reflux.  A November 2002 EGD performed during his period of active service, however, identified degenerative changes consistent with reflux.  Subsequent service treatment records document the continued presence of gastroesophageal reflux for which the appellant was prescribed medication.  A December 2007 VA medical examination confirmed the diagnosis of gastroesophageal reflux.

In addition to these clinical records, the Board notes that at his March 2010 Board hearing, the appellant provided credible and competent testimony of gastroesophageal reflux symptoms which had begun during a period of active duty and had continued since his separation from active service.  He further testified that he continued to take medication for his condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability).  

In light of the appellant's credible testimony and the clinical records confirming that the appellant's current gastroesophageal reflux had its inception during a period of active service, the Board finds that service connection is warranted.  The Board has reviewed the record on appeal and can find no evidence which weighs against the award of service connection for gastroesophageal reflux.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for gastroesophageal reflux is granted.  



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


